Citation Nr: 1527100	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-29 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left thigh disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left thigh disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to April 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the RO apparently reopened the claims of service connection for a left thigh disability and low back disability in the September 2013 statement of the case, in light of having ordered an examination.  38 C.F.R. § 3.159(c)(4)(C)(iii).  However, "[t]he Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001); see also Bernard v. Brown, 4 Vet. App. 384, 391 (1993) ( "[T]he question whether a claimant has submitted new and material evidence to reopen a claim and the question whether, upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).").

The issues of entitlement to service connection for a left thigh disability and entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO denied the Veteran's application to reopen a claim for service connection of a left thigh disability and the Veteran did not appeal this decision.

2.  Evidence received since the final February 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection of a left thigh disability and raises a reasonable possibility of substantiating it.

3.  In a February 2005 rating decision, the RO denied the Veteran's claim for service connection of a low back disability and the Veteran did not appeal this decision.

4.  Evidence received since the final February 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection of a low back disability and raises a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  The RO's February 2005 denial of the Veteran's claim for service connection of a left thigh disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received since the February 2005 denial, and the claim of entitlement to service connection for a left thigh disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The RO's February 2005 denial of the Veteran's claim for service connection of a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  New and material evidence has been received since the February 2005 denial, and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the Veteran's claims for service connection of a right knee disability, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2014).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The RO denied the Veteran's claim for a left thigh condition, myositis ossificans, by way of a July 2001 rating decision finding that there was no permanent residual or chronic disability shown by the service treatment records or post-service evidence.  The Veteran's application to reopen a claim of entitlement to service connection for a left thigh disability and claim of entitlement to service connection for a low back disability were denied in an unappealed February 2005 rating decision.  The Veteran was notified of the decisions and of his appellate rights but did not appeal nor was new and material evidence submitted within one year of either decision.  In addition, no additional evidence was received or submitted during the appeal period.  Accordingly, the decisions are final.  38 C.F.R. §§ 3.156(a), 20.1103.

The Veteran's current claims for entitlement to service connection for a left thigh disorder and a low back disorder are based upon the same factual basis as his prior claims for entitlement to service connection. As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In the February 2005 denial, the RO denied the application to reopen the claim for service connection of a left thigh disability on the grounds that new and material evidence had not been submitted relating a left thigh disability to service.  It denied the claim for service connection of a low back disability on the grounds that the evidence did not adequately establish a nexus to service.  At the time of the denial, the evidence of record consisted of a few service treatment records relating to a 1980 left thigh injury when the Veteran was struck by the recoil of a cannon, September 2000 VA records related to the spine and right thigh pain, and private medical records dated in 2004 relating to the low back. 

Since the February 2005 rating decision, new and material evidence has been received and the claims are reopened.  In particular, the Veteran has provided additional information concerning the circumstances of a low back injury in service.  He related that he did not only injure his left thigh in the 1980 incident, but also his low back and explained that his foremost concern was the left thigh.  See VA Form 9 dated in September 2013.  The evidence also now shows that the Veteran has a disability of the left thigh.  Upon VA examination in August 2013, broad-based osteochondroma posterior/medial diaphysis of the left femur was diagnosed.  The Veteran also asserts that regardless of the diagnosis provided by medical professionals, his thigh currently hurts and his pain stems from the injury in service.  See VA Form 9 dated in September 2013.  This new information, which is presumed credible solely for the purpose of determining whether the claim should be reopened, in conjunction with earlier statements that he has had left thigh symptoms since service, results in a determination that the previously denied claim for service connection for a left thigh disorder should be reopened.  Moreover, presuming the credibility of his additional statements regarding the back injury in service, solely for the purpose of reopening, that claim must also be reopened.  New and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra.   It is noted that while the Veteran has submitted copies of service treatment records since the original denials of service connection, such records are duplicative of service treatment records which were already of record.  Accordingly, the provisions of 38 C.F.R. § 3.156(c) are not applicable.  The underlying claims are addressed below in the remand section.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left thigh disability and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability and the claim is reopened; to this extent only is the appeal granted.


REMAND

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

As noted above, the RO reopened the Veteran's claims and afforded the Veteran a VA examination in August 2013.  The examiner was instructed to address the low back disability only if they related the left thigh disability to service.  The Veteran is claiming that he directly incurred a low back disability in service resulting from the cannon incident, and the examination does not address this causative theory.  Moreover, the indication of a developmental abnormality raises the possibility of aggravation or superimposed injury or disease.  The examination is thus inadequate and must be returned.  38 C.F.R. § 4.2.

Lastly, the Board notes that the AOJ has made a formal finding of unavailability for most of the Veteran's service treatment records.  The Veteran has submitted a few of these records in support of his claims.  However, he has also indicated that he is in receipt of all of his service treatment records.  See June 7, 2010, Report of General Information.  Upon remand, the Veteran should again be invited to submit all of the service treatment records in his possession.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the AOJ with any and all service treatment records that he has in his possession.  

2.  After the development directed in paragraph 1 has been completed to the extent possible schedule the Veteran for a VA examination to address the nature and etiology of his claimed disability of the left thigh.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  Attention is directed to the history of injury to the left thigh in March 1980.  After a review of the claims file, the examiner MUST respond to the following questions and provide a full statement of the basis for the conclusion(s) reached:

a)  Upon prior VA examination it was determined that the Veteran had osteochondroma of the left femur, identified as a developmental anomaly.  Please explain whether this is a congenital defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

b)  If it is a congenital defect, please opine whether it is more likely than not (a greater than 50 percent probability), at least as likely as not (a probability of 50 percent or greater), or less likely as not (less than a 50 percent probability) that there was a superimposed injury or disease in service that resulted in additional disability of the left thigh.  Please provide a complete explanation for the opinion.

c) If it is not a developmental defect, i.e. if the examiner identifies the condition as a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service.  Please provide a complete explanation for the opinion.

d)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing osteochondroma of the left femur WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

e)  If the examiner renders unfavorable opinions with respect to remand paragraphs "b)," "c)" or "d)," is it more likely than not (a greater than 50 percent probability), at least as likely as not (a probability of 50 percent or greater), or less likely as not (less than a 50 percent probability) that osteochondroma of the left femur, began in or is related to service.   Please provide a complete explanation for the opinion? 

Any and all opinions must be accompanied by a discussion of the underlying reasons.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The evidentiary standard of clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012) (citations omitted).

3.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his low back disability.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.  The examiner should obtain a complete, pertinent history from the Veteran.

The examiner should render an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that the Veteran's low back disability is related to or had its onset during service.  The examiner should provide the Veteran with an opportunity to explain the problems he was having with his back in service and thereafter, and attention is directed to the history of injury to the left thigh in March 1980.  The Veteran asserts that he also injured his back in that incident but his foremost concern was the left thigh.  

The rationale for all opinions expressed should be provided.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.

4.  Then, after conducting any additional indicated development, readjudicate the claims currently on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide them an appropriate period of time to respond before this case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


